Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-26 are allowable over the prior art upon overcoming the double patenting rejection.
The following is a statement of reasons for the indication of allowable subject matter: Most pertinent prior art, including U.S. Patent Pub. No. 2016/0242820 to Whipple et al., U.S. Patent Pub. No. 2004/0059423 to Barnes et al., and U.S. Patent Pub. No. 2009/0099404 to Kraus et al. discloses a bone screw configured to be screwed into a bone including an exterior casing, a head having a head interior surface, a tip having a point configured to be driven into the bone, a shaft extending between the head and the tip, a cap having a top end having a recess configured to receive a means for driving the bone screw into the bone, and a bottom end having a set of cap threads. The system includes a magnet having a north pole and a south pole, an interior cavity within the bone screw configured to house the magnet, and an association of the set of cap threads with the set of interior threads causes the cap to be sealed to the head, wherein the interior cavity is within the shaft, a length of the magnet between the north pole and the south pole is parallel to the shaft, wherein the north pole is oriented towards the head and the south pole is oriented towards the tip.
The prior art fails to teach or disclose, however, a correction abacus including a frame, a plurality of rods extending horizontally between interior walls of the frame, and at least one pair of magnetic riders disposed on one of the plurality of rods, including a first fixed rider having an attracting magnet and a means for fixing the first fixed rider to the one of the plurality of rods, and a second free-moving rider having a side-facing and a front-facing magnets 36, wherein the second free-moving rider is adapted to be aligned with the at least one bone screw, such that to provide the at least one bone screw with at least a portion of the exterior magnetic field, the correction abacus being configured so that when the correction abacus is attached onto the user's back, the first fixed rider is fixed at a position away from the second free-moving rider and opposite the curvature of the scoliosis, such that the attracting magnet magnetically pulls on the side-facing magnet, and the front-facing magnet simultaneously magnetically pulls on the magnetic ball of the at least one bone screw, causing the vertebra to shift over time, and thus resulting in the correcting of the scoliosis.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,702,320. Although the claims at issue are not identical, they are not patentably distinct from each other because both the present application and granted patent disclose a bone screw configured to be screwed into a bone that includes an exterior casing, a head having a head interior surface, a tip having a distalmost point configured to be driven into the bone, a shaft extending between the head and the tip, a magnet having a north pole and a south pole, an interior cavity within the bone screw configured to house the magnet, a cap having a top end having a recess configured to receive a means for driving the bone screw into the bone, and a bottom end having a set of cap threads, the magnet being encased within the bone screw with no portion of the magnet exposed outside of the exterior casing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BECCIA whose telephone number is (571)270-7391. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER J BECCIA/Primary Examiner, Art Unit 3775